DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17, 2022 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 11, 21, 23, 24, 26, 27, and 58 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iuchi (EP 0243558, newly cited).
As best depicted in Figure 2a, Iuchi is directed to a tire construction comprising a pair of bead cores 5, a pair of bead fillers (rubber portion directly above said cores- no reference character provided), a carcass layer 1 wrapped around respective bead cores, a steel chafer 3, and a pair of subchafers 4 formed with organic fiber cords, wherein (a) radially outer ends of said subchafers are radially outward of radially inner and outer ends of said steel chafer and (b) a radially outer end of said steel chafer is radially outward of radially inner ends of each of the steel chafer and said subchafers.  Lastly, regarding claim 1, the claims as currently drafted are directed to a tire construction, as opposed to a wheel assembly comprising a tire and a rim, and as such, limitations pertaining to a positional arrangement with respect to a rim component fail to further define the structure of the claimed tire article.  The tire of Iuchi has the capability of being mounted to any number of rim components, including those in which the claimed relationships would be satisfied.  It is emphasized that a rim component is not part of the claimed tire article- it corresponds with an intended use of the claimed tire article and a plurality of resulting relationships.    
Regarding claim 10, see Figure 2a.
With respect to claim 11, Iuchi is directed to heavy duty tire constructions (Page 2, Lines 5+).
As to claim 21,  steel chafer 3 is in direct contact with subchafer that is closest to the bead core.
Regarding claims 23 and 27, Figure 2a depicts the presence of different heights at the outer ends of said subchafers.
With respect to clams 24 and 27, Figure 2a depicts different heights for respective ends of the steel chafer in relation to respective ends of the subchafers.
As to claim 58, the separating point corresponds with features of the rim component and such a components is separate and distinct from the claimed tire article.  Thus, the claim limitations do not further define the structure of the claimed tire article.  Additionally, the tire of Iuchi has the capability of being mounted on a rim such that the claimed relationship is satisfied.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 16-52, and 58-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iuchi and further in view of Wang (WO 2014/133043, of record).  It is initially noted that Wang (US 2017/0021679, of record) will be relied upon as it represents an English equivalent of WO ‘043.	
As best depicted in Figure 2a, Iuchi is directed to a tire construction comprising a pair of bead cores 5, a pair of bead fillers (rubber portion directly above said cores- no reference character provided), a carcass layer 1 wrapped around respective bead cores, a steel chafer 3, and a pair of subchafers 4 formed with organic fiber cords, wherein (a) radially outer ends of said subchafers are radially outward of radially inner and outer ends of said steel chafer and (b) a radially outer end of said steel chafer is radially outward of radially inner ends of each of the steel chafer and said subchafers.  In such an instance, though, Iuchi is silent with respect to any relationship between the ends of the chafer and subchafer in relation to a rim flange.
A fair reading of Iuchi, however, suggests the general inclusion of a steel chafer having a height less than a carcass turnup height (Page 3, Lines 56+) and a plurality of subchafers having a greater height than said chafer.  It is extremely well known that tire components in general have any number of radial arrangements- they are commonly disclosed in terms of a range of values.  The specific placement of a chafer and subchafer radially inward of a rim flange is consistent with known tire constructions, as shown for example by Wang (see Figures and Paragraphs 34 and 37).  Again, a fair reading of Iuchi does not limit the radial placement of the chafer and subchafers and the claimed arrangement is consistent with well-known and conventional tire designs, there being no conclusive showing of unexpected results.       
Lastly, regarding claim 1, a carcass turnup end of Iuchi has a height between 55 mm and 80 mm (Page 4, Lines 19+).  One of ordinary skill in the art at the time of the invention would have found it obvious to form tires having the ability to be mounted on any number of rim designs, including those having a rim flange height of 30 mm, for example.  It is emphasized that the tire of Iuchi is not limited to a single wheel assembly- one of ordinary skill in the art at the time of the invention would have found it obvious to use rim flanges that would result in a relationship that satisfies the claimed invention.    
As to claims 2, 3, 12, 31, 32, and 40, Figures 2a and 2b suggest a wide variety of locations for an inner end of steel chafer 3.  One of ordinary skill in the art at the time of the invention would have found it obvious to use any number of placements for said inner end, including that required by the claimed invention, absent a conclusive showing of unexpected results.  It is emphasized that the claimed arrangement is consistent with common tire designs.
Regarding claims 4, 5, 13, 28, 30, 33, and 41, Wang teaches the known inclusion of buffer rubber layers between a carcass and an end of a steel chafer in order to reduce or eliminate strains at the end of steel chafer (Paragraph 43).  One of ordinary skill in the art at the time of the invention would have found it obvious to include a buffer layer in the tire of Iuchi for the benefits detailed above.
As to claims 6, 29, and 34, Wang teaches the claimed relationship (Paragraph 49).
Regarding claims 7, 16, 35, and 42, Wang teaches the claimed mechanical properties (Paragraph 54).
As to claims 8, 17, 36, 43, and 47, Wang teaches the claimed distance (Paragraph 51).
With respect to claims 9, 18, 37, and 44, steel chafer 3 is formed with cords inclined between 20 and 60 degrees with respect to an equatorial plane of the tire (Page 4, Lines 33+).  This corresponds with an angle between 30 and 70 degrees with respect to a tire radial direction.  Additionally, the claimed loadings and diameter are consistent with those that are commonly used in chafers or bead reinforcing layers, especially those used in heavy duty tire constructions.      
Regarding claims 10, 19, 38, and 45, see Figure 2a.
With respect to claims 11, 20, 39, and 46, Iuchi is directed to heavy duty tire constructions (Page 2, Lines 5+).
As to claims 21, 48, and 49,  steel chafer 3 is in direct contact with subchafer that is closest to the bead core.
With respect to claim 22, the totality of the figures suggests a wide variety of arrangements, including those in which the entirety of the chafer is in contact with an adjacent subchafer.  Figure 2b, for example, does in fact illustrate an exemplary tire construction in which an entire chafer is in direct contact with an adjacent subchafer.    
Regarding claims 23, 27, 50, and 51, Figure 2a depicts the presence of different heights at the outer ends of said subchafers.
With respect to clams 24, 27, 50, and 51, Figure 2a depicts different heights for respective ends of the steel chafer in relation to respective ends of the subchafers.
Regarding claims 25 and 52, see Figures 1-3 of Wang (modified tire of Iuchi would satisfy the claimed invention). 
As to claims 58-62, the separating point corresponds with features of the rim component and such a components is separate and distinct from the claimed tire article.  Thus, the claim limitations do not further define the structure of the claimed tire article.  Additionally, the tire of Iuchi has the capability of being mounted on a rim such that the claimed relationship is satisfied.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13, 16-52, and 58-62 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        May 24, 2022